Case: 14-108    Document: 24     Page: 1   Filed: 03/13/2014




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

   IN RE EMERSON ELECTRIC CO., AND MICRO
                MOTION, INC.,
                   Petitioners.
             ______________________

                        2014-108
                 ______________________

    On Petition for Writ of Mandamus to the United
States District Court for the Eastern District of Texas in
No. 6:12-cv-00799-LED, Judge Leonard Davis.
                 ______________________

                     ON PETITION
                 ______________________
    Before NEWMAN, MOORE and CHEN, Circuit Judges.
MOORE, Circuit Judge.
                        ORDER
     Petitioners Micro Motion, Inc. and its parent company
Emerson Electric Co. seek a writ of mandamus ordering
the District Court for the Eastern District of Texas to
transfer this case to the District Court for the District of
Colorado. Because petitioners fail to show that the dis-
trict court committed a clear abuse of discretion, we deny
the petition.
    This petition arises out of a patent infringement
dispute between competitors in the digital Coriolis flow-
Case: 14-108    Document: 24     Page: 2   Filed: 03/13/2014



2                         IN RE EMERSON ELECTRIC CO.




meter market, an instrument used to measure the flow
rate of liquids. Respondent Invensys Systems, Inc.’s
complaint alleges that petitioners’ accused products
infringe its rights under several patents, entitling Inven-
sys to injunctive relief and damages for lost profits and
price erosion. Petitioners moved to transfer the case to
the District of Colorado pursuant to 28 U.S.C. § 1404(a)
because the majority of Micro Motion’s employees and
documents relating to the design and development of the
accused products are located in Boulder, Colorado.
    After considering the relevant transfer factors, the
district court concluded that petitioners had failed to
show that it was clearly more convenient for the parties
and witnesses to transfer the case to the District of Colo-
rado. Because the only identified non-party potential
witnesses–two sales targets that Invensys claims to have
lost to petitioners–reside in the Eastern District of Texas,
the court found that the availability of compulsory process
to secure the attendance of witnesses weighed slightly
against transfer. The court found that the other factors
were neutral because both venues had ties to the litiga-
tion, and witnesses and evidence were “scattered across
the United States and Europe,” including relevant docu-
ments and witnesses in or in close proximity to both the
District of Colorado and Eastern District of Texas.
    The standard for mandamus is exacting. The writ is
available only upon a showing that the denial of transfer
was a “clear abuse of discretion” such that refusing trans-
fer produced a “patently erroneous result.”          In re
Volkswagen of Am., Inc., 545 F.3d 304, 312 (5th Cir. 2008)
(en banc); In re Vistaprint Ltd., 628 F.3d 1342, 1344 (Fed.
Cir. 2010). A request to direct transfer will be denied if
there is plausible support in the record for the district
court’s conclusions. See Vistaprint, 628 F.3d at 1347.
    Petitioners argue that, under a proper § 1404(a) anal-
ysis, the district court committed a clear abuse of discre-
Case: 14-108    Document: 24     Page: 3    Filed: 03/13/2014



 IN RE EMERSON ELECTRIC CO.                               3



tion when it declined to transfer the case to the District of
Colorado. They contend that the district court failed to
accord proper weight to the witnesses and evidence in
Colorado and gave too much consideration to the non-
party witnesses in the Eastern District of Texas. They
further contend that the district court exaggerated the
significance of the Eastern District of Texas’s local ties to
the litigation. Lastly, petitioners argue that the district
court “ignor[ed] that the District of Colorado resolves
patent cases more quickly than the Eastern District of
Texas.”
     Invensys responds that the district court took proper
account of the facts and § 1404(a) considerations in con-
cluding that the case should remain in the Eastern Dis-
trict of Texas. They contend that the District of Colorado
is not clearly more convenient because: (1) three of Inven-
sys’s potential employee witnesses work in the company’s
office in the Eastern District of Texas and three addition-
al potential employee witnesses reside in either Kaufman
or Houston, Texas; (2) Invensys maintains all of its finan-
cial information in its 60-person office in the Eastern
District of Texas; and (3) oil and gas companies, which
utilize the accused products, are concentrated in the
Eastern District of Texas.
     We agree with Invensys that petitioners have not
shown entitlement to mandamus relief. While touting the
convenience of the District of Colorado, petitioners did
little in way of demonstrating that there was actually a
stark contrast in the number of party witnesses located in
or in close proximity to the two venues; the declarations
they submitted to the district court identified with partic-
ularity only two individuals in Colorado as potential
witnesses. In addition, petitioners do not contest that the
two customers residing in the Eastern District of Texas
may have relevant and material information relating to
the damages portion of the case and could be potential
witnesses. Moreover, the court found that local ties to
Case: 14-108     Document: 24     Page: 4   Filed: 03/13/2014



4                           IN RE EMERSON ELECTRIC CO.




this dispute were roughly comparable because industries
utilizing the accused products are concentrated in the
Eastern District of Texas and both parties maintained
operations in the plaintiff’s chosen forum. In light of
these facts, we cannot say that the district court commit-
ted a clear abuse of discretion when it declined to transfer
the case to the District of Colorado.
      Accordingly,
      IT IS ORDERED THAT:
      (1) The petition for a writ of mandamus is denied.
   (2) Invensys’s unopposed motion to withdraw Dale
Lazar as counsel is granted.
    (3) Invensys’s unopposed motion to supplement the
record is granted.
                                     FOR THE COURT
                                     /s/ Daniel E. O’Toole
                                         Daniel E. O’Toole
                                         Clerk of Court
s19